Citation Nr: 0008762	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
diabetes mellitus is well grounded.

2.  Whether a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) is well 
grounded.

3.  Whether a claim of entitlement to service connection for 
sleep apnea is well grounded.

4.  Whether a claim of entitlement to service connection for 
coronary artery disease is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1958 to July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  That rating decision denied service 
connection for the disorders claimed by the veteran.  


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current diabetes mellitus 
or COPD is the result of a disease or injury incurred in 
service.

2.  The claims of entitlement to service connection for sleep 
apnea and coronary artery disease are plausible.


CONCLUSIONS OF LAW

1.  The claims for service connection for diabetes mellitus 
and COPD are not well grounded, and there is no statutory 
duty to assist the veteran in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claims of entitlement to service connection for sleep 
apnea and coronary artery disease are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

Diabetes mellitus  and cardiovascular-renal disease may be 
presumed to have been incurred during active military service 
if the disease is manifests to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).


II.  Diabetes mellitus and COPD

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records spanning the veteran's period of 
military service.  There is no indication in any of the 
service medical records that the veteran suffered from 
diabetes mellitus or COPD during service.  The records reveal 
a single instance in March 1960 where narcolepsy was 
suspected, following a history of black out spells.  However, 
no definitive diagnosis was made.  The veteran was diagnosed 
as having a cold in July 1960 and an upper respiratory 
infection (URI) in December 1960 and April 1961.  The June 
1961 separation examination report indicates normal lungs and 
chest and endocrine system.

Post-service medical records show that the veteran was 
diagnosed as having diabetes mellitus as early as 1993 and 
COPD as early as 1992, many years after service.  There is no 
evidence of chronic COPD during service or of chronic 
diabetes mellitus during service or within the first post-
service year.  Moreover, there is no competent medical 
evidence which in anyway relates the veteran's current 
diabetes mellitus or COPD to any inservice disease or injury.  
Medical expertise is required to relate present disabilities 
etiologically to the veteran's active service.  However, 
there are no medical opinions contained in any of the 
veteran's post-service medical records relating his current 
diabetes mellitus or COPD to any inservice finding or event 
or to any post-service symptomatology (if existent).  The 
veteran's and his wife's statements are not competent in this 
regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

While the veteran's wife appears to suggest that doctors 
think that the inservice episode in March 1960 could very 
well have caused the veteran's COPD, "hearsay medical 
evidence" does not constitute competent medical evidence, 
and the names of these doctors have not been provided.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Because no medical evidence has been presented or secured to 
render plausible a claim that the diabetes mellitus and COPD 
diagnosed many years after service had their onset in service 
or are the result of, or related to, any disease contracted 
or injury sustained in active military service, the Board 
concludes that these claims are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for diabetes mellitus 
and COPD.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations with regard to the veteran's 
claims under 38 U.S.C.A. § 5103(a) (West 1991).


III.  Sleep apnea and Coronary artery disease

The medical evidence of record reveals current diagnosis of 
sleep apnea and coronary artery disease.  As noted above, the 
service medical records reveal a single instance in March 
1960 where narcolepsy was suspected.  However, no definitive 
diagnosis was made.  

An August 1998 letter from M. K. Sale, M.D., the veteran's 
private physician, states that it "is my understanding for 
medical records in 1960 the patient had a syncopal episode 
and was diagnosed as narcolepsy which was clearly the 
precursor or associated with sleep apnea which was 
subsequently diagnosed.  He has been well controlled with his 
various machines that he uses as night such as CPAP since 
1992 and has had no recurrences of problems.  Prior to this 
however he did have some cardiac problems in the late 1980's 
which could well have been directly related to the sleep 
apnea which he has been experiencing since his service days 
of 1960."  

The Board finds that this medical opinion is sufficient to 
well ground the claims for service connection for sleep apnea 
and coronary artery disease.  The veteran has presented 
plausible claims. 

Having determined that the claims for service connection for 
sleep apnea and coronary artery disease are well grounded, it 
appears that additional assistance is required in order to 
fulfill the duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991).  Accordingly, the underlying issues of entitlement to 
service connection will be the subject of the remand that 
follows.

ORDER

Because it is not well grounded, the veteran's claim for 
service connection for diabetes mellitus is denied.  

Because it is not well grounded, the veteran's claim for 
service connection for COPD is denied.  

The veteran's claim for service connection for sleep apnea is 
well grounded, and to this extent only, the claim is allowed.

The veteran's claim for service connection for coronary 
artery disease is well grounded, and to this extent only, the 
claim is allowed.  


REMAND

Additional development is necessary in this case before a 
decision on the merits of the veteran's claims can be made.  
A VA medical opinion concerning whether the inservice 
findings in March 1960 represented the onset of chronic sleep 
apnea and/or coronary artery disease would be helpful.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek a medical opinion as to whether the 
claimant's current disabilities are in any way related to or 
a residual of those experienced in service.); Wilson  v. 
Derwinski, 2 Vet. App. 16 (1991) (the development of facts 
pertinent to the veteran's claim includes conducting an 
examination and asking the examiner to express an opinion as 
to whether the veteran's current disability is related to any 
disease or disability treated in service).

Accordingly, this case is remanded for the following 
development:

1.  Request that the veteran provide a 
list of those who have treated him for 
sleep apnea and coronary artery disease 
since his separation from active service.  
Thereafter, the RO should request all 
records of any treatment reported by the 
veteran that are not already in the claims 
file, after obtaining appropriate releases 
from the veteran.  

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  The RO 
should associate all records received with 
the claims file.

If requests for any private treatment 
records are not successful, the RO should 
inform the veteran and his representative 
of the negative result in order to allow 
them an opportunity to obtain and submit 
the records, in keeping with the veteran's 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159(c).

2.  Schedule the veteran for an appropriate 
VA examination to determine the date of onset 
and etiology of sleep apnea.  The claims 
folder and a copy of this remand are to be 
made available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner are to be performed. 
  
Based on the medical documentation on file, 
the examiner should provide an opinion as to 
the exact date of onset and etiology of any 
sleep apnea.  The examiner should 
specifically provide an opinion as to whether 
it is at least as likely as not that this 
condition is related to any injury or disease 
in service, including the inservice symptoms 
noted in March 1960, i.e., suspected 
narcolepsy?  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the conditions in issue, such 
testing or examination is to be 
accomplished.

3.  Schedule the veteran for an appropriate 
VA examination to determine the date of onset 
and etiology of the veteran's coronary artery 
disease.  The claims folder and a copy of 
this remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder.  All tests 
deemed necessary by the examiner are to be 
performed. 
  
Based on the medical documentation on file, 
the examiner should provide an opinion as to 
the exact date of onset and etiology of any 
coronary artery disease.  The examiner should 
specifically provide an opinion as to whether 
it is at least as likely as not that this 
condition is related to any injury or disease 
in service, including the inservice symptoms 
noted in March 1960, i.e., suspected 
narcolepsy?  

The examiner must provide a comprehensive 
reports including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the conditions in issue, such 
testing or examination is to be 
accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examinations.  If the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be given a 
reasonable period of time within which to 
respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to assist the veteran and to obtain 
clarifying information.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 


- 6 -


